S                                                                                         %4{^ fO

$750. Appellant filed notices of appeal in each case.

      In his briefs, appellant concedes this Court has no jurisdiction pursuant to rule

40(b)(1) of the Texas Rules of Appellate Procedure.

      Rule 40(b)(1) provides:

       [I]f the judgment was rendered upon [an appellant's] plea of guilty or nolo
       contendere pursuant to Article 1.15, Code of Criminal Procedure, and the
       punishment assessed does not exceed the punishment recommended by the
       prosecutor and agreed to by the defendant and his attorney, in order to
       prosecute an appeal for a nonjurisdictional defect or error that occurred prior
       to entry of the plea the notice shall state that the trial court granted
       permission to appeal or shall specify that those matters were raised by written
       motion and ruled on before trial.


Tex. R. App. P. 40(b)(1). A general notice of appeal does not confer jurisdiction upon this

Court to consider nonjurisdictional issues. Lyon v. State, 872 S.W.2d 732, 736 (Tex. Crim.

App.), cert, denied, 114. S. Ct. 2684 (1994). Rule 40(b)(1) applies to cases in which
appellant is placed on deferred adjudication probation pursuant to a plea agreement and
the probation is subsequently revoked and appellant adjudicated guilty. Watson v. State, 924
S.W.2d 711, 714-15 (Tex. Crim. App. 1996). The fact that the term of confinement
imposed following adjudication of guilt was not recommended by the State does not amount
to a refusal ofthe trial court toimplement the plea bargain agreement. Watson, 924 S.W.2d

at 714.

          In these cases, appellant entered his original pleas pursuant to negotiated plea
bargains. The punishment assessed by the trial court did not exceed that agreed to by
 appellant and her attorney and recommended by the State. Further, appellant filed only



                                              -2-
                                                                                         Ml*    j




general notices of appeal. According to appellant's brief filed by retained counsel, Ross
Teter, appellant was admonished in writing and by the Court in substantial compliance with
article 26.13 of the code of criminal procedure. Additionally, the brief asserts that the
record does not reflect that the plea was involuntary. Appellant has brought no points of
error raising jurisdictional defects. Because appellant filed general notices of appeal, this
Court does not have jurisdiction over these appeals.
       Accordingly, we DISMISS the appeals for lack of jurisdiction.



                                                        /sJZsiaA^